Title: To James Madison from George Davis, 7 November 1808
From: Davis, George
To: Madison, James



(No. 8 (triplicate)
Sir,
Tripoli 7. November 1808.

From the conviction that the interests of Sidi Ahmet, as well as those of my Government would be best promoted by continuing the same open and friendly mode of negociation with the Bashaw, which I had previously adopted and pursued, I communicated to His Excellency the arrival of his brother at Malta, immediately after the receipt of Consul Pulis’ letter announcing it; and, in conformity his wishes dictated my answer to that gentleman.
Among the papers sent me by the Bashaw on the 24. Ultimo, was the copy of a letter from Sidi Ahmet purporting to have been written to me, and the original of which has not yet been received.  In this communication he accept the terms proposed in my letter of the 29. December 1807, and, almost, submits the right of naming his future residence to the Bashaw, with the exception of Morocco; he also requires that the pension should be continued to his wife and children in case of his death, and requests that immediate and sufficient aid should be allowed him for the liquidation of his debts.
At my audience with H. E. on the 25. Ultimo he expressed a great desire that his brother should repair to the United States, which request altho’ I had no right to refuse, I by no means encouraged.  The objections which I offered were however combatted with much address by the Bashaw, because they really involved all those considerations most agreeable to his self-interest, such as the age and habits of life of the Exile, which would render so long a voyage dangerous to his health; the extreme distance of the countries which would forever cut off all intercourse with his connexions & ca.  H. E. observed that if we were bound either by obligation, or a sense of those services which his brother had rendered us, to afford him any assistance, it would certainly be most agreeable to have the individual near us; and that it could be no less pleasing to Sidi Ahmet to fix his future residence under a Government from which he had received so many obligations, and which, for years, had been considered his sole support: that if we required any pledge for the preservation of our peace he could offer none stronger than of placing his brother as a hostage in our hands; and that he should feel himself most happy to see Sidi Ahmet situated under the immediate protection of that government for whose chief he entertained so high a regard and esteem.  My audience terminated without coming to any decision upon this point, preferring that the Exile should make his own election unbiassed by my representations.  The Bashaw by no means encouraged the hope that he would advance his brother a sufficiency to settle the demands of his creditors.
In the letter that I addressed to Mr. Barker on the 29. December 1807 (a copy of which was forwarded with my dispatches of the same date) all objections to the establishment of Sidi Ahmet in the United States were anticipated.  These objections are still Kept in view, and they derive additional force from the consideration that the engagements entered into by H. E. may be irregularly executed here, altho’ their faithful performance would certainly be expected from us, notwithstanding the United States are not introduced as parties to their stipulations.
My embarrassment on this subject proceeds from having followed a course which I presumed would be agreeable to Government, rather than limiting my measures to the precise words of my instructions; but as the pension formerly allowed Sidi Ahmet by the United States, has been discontinued in consequence of the agreement made for his support with his brother, there is an imperious necessity that I should use my best exertions to obtain a confirmation of that arrangement, so modified however as to suit the interests of all parties.  Should therefore Sidi Ahmet determine in favor of retiring to the United States, I shall endeavour to protract his voyage until the Spring, in order to allow time for the receipt of any orders with which the Honble. the Secretary of State may think proper to favor me, and, ad interim, endeavour to obtain a sufficiency from the Bashaw for his present support.  How far I shall be successful in these views cannot, from the mutability of the Exile’s opinions, be ascertained with any certainty.
I have the honor to enclose a regular transcript from the Journal since the date of my last respects, and a copy of the letter from Consul Pulis with my answer thereto.  With great respect & Consideration I have the honor to be, Sir, Your Most Obedient servant,

George Davis

